Judgment reversed, on the facts, and new trial granted, with costs to the appellant to abide the event, so far as it directs a dismissal of the complaint. New trial granted on the ground that the verdict on the issue of cooperation is against the weight of the evidence. Order affirmed in so far as it sets aside the verdict of the jury. Hill, P. J., Rhodes and Heffernan, JJ., concur.
Rhodes, J.
Irrespective of whether the policy covers the plaintiff in the case before us, it was proper to set aside the verdict as against the weight of evidence upon the question of lack of cooperation by the insured. I do not vote upon the question of law as to whether the policy covers the plaintiff in this case.
*907McNamee, J., dissents and votes to affirm the judgment and order dismissing the complaint. (Cain v. American Policyholders’ Ins. Co.,-120 Conn. 645; 183 A. 403.) Crapser, J., dissents with an opinion and votes to reverse the order and judgment on the law, and to reinstate the verdict.